FUENTES, Circuit Judge,
concurring in the judgment.
I agree with the majority that the allegations in the Complaint, taken as true, establish that Pittsburgh’s Ordinance restricting certain speech within 15 feet of designated health care facilities violates the intermediate-scrutiny standard for time, place, and manner regulations. I disagree, however, with the majority’s reasoning in support of that result. In particular, I disagree with its conclusion that the Supreme Court’s decision in McCullen v. Coakley1 requires governments that place “significant” burdens on speech to prove either that less speech-restrictive measures have failed or that alternative measures were “seriously” considered and “reasonably” rejected. .That interpretation distorts narrow-tailoring doctrine by eliminating the government’s latitude to adopt regulations that are not “the least restrictive or least intrusive means of serving the government’s interests.”2 Nothing in McCullen or the Supreme Court’s First Amendment jurisprudence requires us to apply such a rule. Accordingly, as to Plaintiffs’ free-speech claim, I concur only in the judgment.3
I.
My disagreement with the majority stems entirely from our differing interpre*376tations of McCullen. Unlike the majority, I do not believe that McCullen announces a general rule requiring the government to affirmatively prove that less-restrictive measures would fail to achieve its interests. Before addressing the source of this disagreement, therefore, I think it is useful to review McCullen and to situate it among the Supreme Court’s narrow-tailoring and abortion-protest precedents.
McCullen is, first and foremost, a straightforward application of the Ward narrow-tailoring standard for time, place, and manner regulations. Such regulations “must not ‘burden substantially more speech than is necessary to further the government’s legitimate interests.’ ”4 But the regulation “ ‘need not be the least restrictive or least intrusive means of serving the government’s interests.”5 The ultimate question is whether the government has achieved an appropriate “balance between the affected speech and the governmental interests that the ordinance purports to serve.”6
McCullen was a case of extreme imbalance — so much so that the Supreme Court unanimously agreed that the challenged statute failed narrow tailoring. The Massachusetts law at issue imposed remarkably onerous burdens on speakers, prohibiting all speech by all non-exempt persons in a 35-foot section of the public way at all abortion clinics in the entire state of Massachusetts.7 As the Supreme Court recognized, “closing a substantial portion of a traditional public forum to all speakers” is an “extreme step.”8 Likewise, “categorically excluding] non-exempt individuals” from particular zones was certain to “unnecessarily sweep in innocent individuals and their speech.”9 And the risks were not simply hypothetical. Based on the record, the Court concluded that the Massachusetts buffer zones “impose[d] serious burdens on petitioners’ speech” and “carve[d] out a significant portion of the adjacent public sidewalks, pushing petitioners well back from the clinics’ entrances and driveways.” 10
The Massachusetts law also departed significantly from the regulations upheld in the Supreme Court’s prior abortion-protest cases. Unlike the injunctions in Madsen v. Women’s Health Center, Inc.11 and Schenck v. Pro-Choice Network of Western N.Y.,12 which were targeted at specific defendants in specific locations, the Massachusetts law prohibited speech by all persons at all abortion climes throughout the state. Unlike the so-called “bubble zones” in Hill v. Colorado,13 the Massachusetts law forbade speakers from even standing in the buffer zone, thereby foreclosing leaf-letting or consensual conversations within the zone. And it did so by cordoning off an entire portion of the public forum to all speakers and all messages.
*377The fact that the Massachusetts law imposed “truly exceptional” burdens on speakers also naturally suggested that Massachusetts had “too readily forgone options that could serve its interests just as well.”14 The Court proposed a number of less-intrusive alternatives: access problems could be addressed through a law that prohibited deliberate obstruction of clinic entrances; harassment could be addressed by an ordinance like the one adopted in New York City that makes it a crime “to follow and harass another person within 15 feet of the premises of a reproductive health care facility”; and targeted injunctions could be used against particularly troublesome individuals.15 But because Massachusetts could not identify a single prosecution brought under the other laws at its disposal, it could not show “that it seriously undertook to address the problem with less intrusive tools readily available . to it.”16 The Court concluded that Massachusetts could not enact such an extreme speech prohibition without offering a correspondingly comprehensive justification.
McCullen, fairly read, represents an incremental advance in narrow-tailoring doctrine. As the majority implicitly recognizes, McCullen did not alter the substantive standard for time, place, and manner restrictions. What it did, rather, is direct courts toward a more nuanced mode of narrow-tailoring analysis. It is no longer enough to say, as we did in Brown v. City of Pittsburgh,17 that a speech regulation is constitutional, if it is facially similar to a restriction upheld in a prior Supreme Court case. Instead, courts must scrutinize the practical operation of the regulation at issue, including its effects on particular types of messaging {e.g., sidewalk counseling and handbilling), the degree to which it privileges ease of enforcement rather than legitimate public access interests, and, in appropriate cases, the availability of less burdensome alternatives. Such scrutiny is especially warranted where, as in McCullen, the government enacts a blanket prohibition to address a localized problem.
These are modest, commonsense propositions. Notably, not a single Supreme Court justice considered McCullen’s narrow-tailoring analysis worthy of dissent or separate comment — a remarkable consensus in a case pitting abortion-access interests against the right to free speech. That unanimity is not surprising in light of the extreme facts presented and the straightforward doctrinal analysis required. McCullen, when read against its precedents, is best understood as a boundary-setting exercise — a corrective but ultimately unexceptional exposition of narrow-tailoring doctrine. >
II.
The majority reads McCullen differently. McCullen, it says, announces a new rule: henceforth, the government must justify any law that places a “significant” burden on speech “by describing the efforts it ha[s] made to address the government interests at stake by substantially less-restrictive methods or by showing that it seriously considered and reasonably rejected ‘different methods that other jurisdictions have found effective.’ ”18 Applying *378the rule to this ease, the majority states that the City “has the same obligation to use less restrictive alternatives ... as the Commonwealth of Massachusetts had with respect to the buffer zone at issue in McCullen.” 19 Therefore, regardless of any differences in size and prohibited conduct between the Massachusetts buffer zones and the City’s buffer zones, the Ordinance is flatly unconstitutional unless the City can “show either that substantially less-restrictive alternatives were tried and failed, or that the alternatives were closely examined and ruled out for good reason.” 20 The majority acknowledges that under this rule, “dismissal of claims challenging ordinances like the one at issue here will rarely, if ever, be appropriate at the pleading stage.”21 But “without such proof, the Plaintiffs’ First Amendment claims cannot be dismissed.”22
I believe that the majority’s new “proof of prior efforts” rule is contrary to McCul-len and distorts First Amendment doctrine. It is, of course, indisputably true that under McCullen, the government cannot take “the extreme step of closing a substantial portion of a traditional public forum to all speakers” without “seriously addressing the problem through alternatives that leave the forum open for its time-honored purposes.”23 But that is not the same thing as saying that every “significant” time, place, and manner law — or even every buffer zone — must be supported by evidence that the government vetted less-restrictive alternatives prior to the law’s adoption, regardless of the burden the law actually places on speech. Such a rule stretches McCullen too far, risks untoward results, and disregards McCulleris express statement that a regulation — even one that places “significant” burdens on speech — need not be the least restrictive or least intrusive means of serving the government’s interests.
Contrary to the majority’s reading, McCullen’s invocation of less-restrictive alternatives did not break new ground in First Amendment doctrine. The burden is always on the government to prove that a time, place, or manner restriction does not “burden substantially more speech than is necessary to further' the government’s legitimate interests.”24 A necessary part of that inquiry is whether there are less-restrictive alternatives that could meet the government’s interests.25 It is therefore *379unexceptional to say, as the Court did in McCullen, that “the government must demonstrate that alternative measures that burden substantially less speech would fail to achieve the government’s interests.” 26 If the government’s needs could be met by alternatives that “burden substantially less speech,” then the challenged regulation ipso facto “burdens substantially more speech than is necessary.” But the adverb supplies the test: the operative-question, in this case and others, is whether the proposed alternatives would burden substantially less speech while still furthering the government’s interests. In practice, this means that a city faced with a range of possible solutions to a public nuisance is free to reject less-burdensome options, so long as it does not reject viable options that would burden substantially less speech.
The majority opinion grafts an additional requirement onto the “substantially more speech than necessary” test: a municipality must now also prove that, before adopting a regulation that “significantly” burdens speech, it either attempted or “seriously considered” and “reasonably rejected” less-intrusive alternatives. This rule improperly elevates one element of the narrow-tailoring inquiry — the availability of less-burdensome alternatives — into a standalone rule of constitutionality. And it does so by converting our inquiry from an after-the-fact assessment of the burdens and benefits of a regulation (what McCul-len actually requires) into a review of the sufficiency of the underlying legislative record (something no court has ever required). I see no reason why we should begin conducting judicial audits of the legislative rulemaking process.27 As McCullen *380makes clear, the constitutionality of a speech regulation depends on its scope and its effects, not on whether whether the legislative body satisfied some indeterminate set of preconditions before it began drafting. The Supreme Court’s time, place, and manner jurisprudence is concerned with outcomes rather than procedure.
By extending judicial scrutiny to the legislative process itself, the majority’s new tailoring standard improperly eliminates much of the discretion that Ward and McCullen confer on municipal deci-sionmakers.28 Ward tells municipalities that they need not entertain every conceivable less-intrusive alternative before adopting a speech law, because hypothetical regulations that would not burden substantially less speech than the chosen option are irrelevant to the First Amendment calculus.29 Today’s opinion, by contrast, tells municipalities not only that they must entertain such alternatives, but that they must also prepare a record demonstrating that they “seriously considered” and “reasonably rejected” such alternatives during the rulemaking process. Similarly, Ward directs courts not to “sift[] through all the available or imagined alternative means of regulating” a given activity to “determine whether the city’s solution was ‘the least intrusive means’ of achieving the desired end.”30 Today’s decision requires courts to sift through the available or imagined alternatives to a challenged regulation and determine whether the city “reasonably rejected” each one. This approach would be understandable if McCullen had disavowed or limited Ward. But McCullen expressly follows Ward and preserves government discretion by reaffirming that a time, place, and manner regulation “ ‘need not be the least restrictive or least intrusive means of serving the government’s interests.”31 Here, a rule that strikes down speech laws whenever the government cannot justify the non-adoption of less-restrictive alternatives treads imper-missibly close to a rule requiring governments to adopt the least restrictive alternative.
Today’s opinion also introduces a fundamental inconsistency into our narrow-tai*381loring doctrine. McCullen and its predecessors establish that any time, place and manner regulation is constitutional so long as it does not burden substantially more speech than necessary to achieve the government’s aims. The majority’s new rule bypasses this inquiry in cases of “significant” burden and instead mandates a finding of unconstitutionality whenever the government cannot prove that it tried, properly considered, or reasonably rejected less-restrictive alternatives. This means that even if a regulation objectively does not burden substantially more speech than necessary, it will still be unconstitutional if the government cannot prove that it engaged in the prescribed factfinding. But this is not how narrow tailoring works. Under McCullen and its predecessors, a regulation can be perfectly constitutional even if the government has no record of how it arrived at its rulemaking, so long as the regulation does not burden substantially more speech than necessary to serve a legitimate government interest.32 The lack of such a record may be relevant to the narrow-tailoring analysis, for all the reasons explained in McCullen — but it is not dispositive.
This case illustrates my concern. The majority holds that the plaintiffs have successfully pleaded a constitutional violation because (1) the City has available to it less-restrictive alternatives such as “anti-obstruction ordinances, criminal enforcement, and targeted injunctions,” and (2) the City has failed to try such measures or to justify its decision not to adopt them.33 But this approach fails to address the central constitutional question: assuming that the proposed alternatives would burden less speech than a 15-foot buffer zone, would they burden substantially less speech?34 Or do they fall within the range of slightly less burdensome restrictions that the City remains free to reject out of hand because it is not obligated to choose the least restrictive alternative? To answer, we would need to assess the actual burden imposed by the Ordinance; how much less burdensome the proposed alternatives would be; and how likely it is that the proposed alternatives would meet the City’s legitimate interests. The majority’s per se proof rule skips over this analysis and proceeds straight to the outcome.
To the extent the majority reads McCul-len as adopting a special rule for buffer zones, that distinction does not appear on the face of the McCullen opinion or follow naturally from the Supreme Court’s reasoning. As the majority recognizes elsewhere, what McCullen actually demands is a nuanced tailoring analysis that accounts for context and practical consequences— not a rigid new tier of scrutiny for statutes that create physical zones of exclusion. After all, every time the government builds a fountain in a public park or installs a planter on the sidewalk, it is technically “carving out” a piece of the public forum and preventing its use as a site for expression. We may safely assume that the Supreme Court did not intend such projects to be unconstitutional unless a city can prove that smaller fountains and planters cannot meet the city’s beautification *382needs. But I am also confident that the McCullen Court did not intend to require courts to develop a special body of jurisprudence to deal with such questions.
In short, nothing in McCullen 'or its antecedents requires courts to strike down a time, place, and manner restriction whenever the government cannot prove that it tried or seriously considered less intrusive measures. Narrow tailoring permits a fit between the legislature’s goal and method “that is not necessarily perfect, but reasonable; that represents not necessarily the single best disposition but one whose scope is in proportion to the interest served.”35 Plaintiffs will always be able to conceive and plead less burdensome alternatives to a given regulation. Forcing the government to identify those alternatives and affirmatively disprove their viability prior to legislating would convert narrow tailoring from a “reasonable fit” requirement to a “perfect fit” requirement. The availability of less-burdensome alternatives is relevant only to the extent it informs the ultimate question: whether the regulation ' “burden[s] substantially more speech than is necessary to further the government’s legitimate interests.’ ”36 That standard, rather than the majority’s inflexible “proof of prior efforts” rule, should govern the outcome of this case.
III.
Plaintiffs’ invocation of less-intrusive alternatives therefore does not resolve this case. We still must ask: under the fact-specific tailoring analysis required by McCullen, does the Pittsburgh Ordinance burden substantially more speech than is necessary to further the City’s legitimate interests in protecting women’s access to pregnancy-related services, ensuring public safety, and promoting the free flow of traffic? The majority says “yes,” in part because it views the burdens imposed by the Ordinance as functionally indistinguishable from the burdens imposed by the Massachusetts law in McCullen. I am less certain. While I ultimately agree that the Plaintiffs have adequately pleaded a First Amendment violation, there are numerous distinctions between the buffer zones in McCullen and the buffer zones in this case. These distinctions demonstrate why this case cannot be decided simply by citing the prospect of less-burdensome alternatives.
Size of the Zones. The most obvious difference between the Pittsburgh buffer zones and the McCullen buffer zones is their size. The radius of the Pittsburgh buffer is less than half the radius of the Massachusetts buffer, and creates a zone whose total area is less than one-fifth the area of the Massachusetts zone. (Put differently, the Massachusetts zone was 2.3 times longer, and its total area was 5.4 times larger.) The Pittsburgh Ordinance therefore carves out a substantially smaller piece of the public forum.371 agree with the majority that size alone is not dispositive, and that what ultimately matters is “the burden on speech that such zones impose.”38 But when the regulation in question enforces physical distances be*383tween speakers and listeners, the distance is the burden. And there is reason to think that the difference in size between the Massachusetts and Pittsburgh zones is constitutionally significant.
The first point to bear in mind is that the buffer zone perimeter is not an impermeable barrier that prevents the transmission of Plaintiffs’ message to individuals within the zone. Plaintiffs can speak to women who are inside the zone or hand leaflets to them if they are within arm’s reach. Plaintiffs can begin a conversation with a woman outside the zone and continue it as the woman enters the zone, or can initiate a conversation with a woman while she is in the zone and continue it as she exits.
The second, closely related point is that, because the zone is situated around a point of ingress and egress, potential listeners will be moving through the zone rather than standing in a fixed location beyond earshot. And the 15-foot buffer does not require Plaintiffs to remain 15 feet away from patients — -just 15 feet away from the clinic doors. Practically speaking, then, a woman entering the clinic will at first be quite close to the speaker and then only gradually move 15 feet away, while a woman exiting the clinic will begin 15 feet away but then move into close proximity.
Therefore, a buffer zone around clinic entrances does not really exclude speech throughout a physical zone, but rather creates a temporal window' during which listeners are unable or less likely to receive the speaker’s message. The length of that window defines the actual speech burden imposed by the buffer regulation. Here, the window seems short. With respect to oral communication, the Supreme Court in Hill concluded that a rule prohibiting speakers from entering within eight feet of a listener still “allows the speaker to communicate at a normal conversational distance.” 39 Accepting this premise, the Ordinance creates two relevant zones: an eight-foot zone in which listeners can presumptively be reached through Plaintiffs’ particular brand of conversational messaging, and a seven-foot zone in which listeners cannot be reached (or only reached with difficulty). Women entering or leaving a clinic will likely traverse this seven-foot “no-speech” zone in three or four steps — a matter of seconds. The deprivation of those few seconds of messaging seems like a minimal burden on Plaintiffs’ speech.
It also seems like a much lesser burden than the one imposed by the Massachusetts buffer zone, which created a 27-foot “no-speech” zone in which women presumably could not be reached. And while it may be debatable whether Plaintiffs would truly be unable to communicate with a woman in the inner seven-foot zone around Pittsburgh clinics, it is much more likely that they would have been completely unable to communicate with a woman who was well within the 27-foot zone in McCul-len. By the same token, if women traversing the Pittsburgh buffer zone largely remain within earshot of Plaintiffs’ message, that would also alleviate the concern raised in McCullen that “[i]f all that the women can see and hear are vociferous opponents of abortion, then the buffer zones have effectively stifled [sidewalk counselors’] message.”40
Plaintiffs, following the Supreme Court’s lead in McCullen, also allege that the Ordinance makes it more difficult for them to distinguish patients from passersby and initiate conversations before they enter the buffer zone. I have not found support for the implicit premise that *384speakers have a First Amendment right to identify preferred listeners. Either way, here again there is a qualitative distinction between a 35-foot buffer and a 15-foot buffer. A patient heading toward a clinic will almost certainly have manifested her intention to enter the clinic by the time she is 15 feet from its entrance, but is less likely to have done so at 35 feet out. A patient would have to be lost or particularly furtive to avoid being noticed by counselors standing 15 feet from the clinic doors. Thus, assuming that Plaintiffs’ ability to recognize patients is a valid First Amendment consideration, I doubt that the Ordinance seriously hampers that ability.
The Ordinance does, however, place a greater burden on leafleting. Unlike the statute in Hill, the Ordinance does not allow speakers to stand within the zone and hand out literature to passing women, but rather forces them to do so from outside the zone. But as we noted in Brown, “[although the buffer zone, standing alone, would require leafletters to remain beyond arm’s reach of a medical facilities’ entrances, they would still be able to approach individuals outside of the 15-foot radius in order to distribute their literature.” 41 In Hill, the Supreme Court “noted approvingly that the bubble zone allowed leafletters to stand stationary in the path of oncoming pedestrians,” which is also the case for Plaintiffs 15 feet away from the clinic entrance.42 And because the smaller 15-foot zone gives Plaintiffs more time to identify potential patients, it affords greater opportunity to physically intercept listeners and offer literature.
Scope of Prohibited Activity. The Massachusetts law made it unlawful for anyone to “knowingly enter or remain” within a buffer zone. The Pittsburgh Ordinance makes it unlawful to “knowingly congregate, patrol, picket or demonstrate” within a buffer zone. There are at least two consequential distinctions between these prohibitions.
First, as the McCullen Court disapprovingly observed, the Massachusetts law prohibited all speech of any kind within the zone, from political advocacy all the way down to cell phone conversations or casual discussions about the weather. The Pittsburgh Ordinance, by contrast, restricts only certain kinds of protest speech— “picketing” and “demonstrating.”43 To be sure, such speech is core First Amendment speech. But it is nonetheless true that the Ordinance’s prohibitions sweep far less widely than the Massachusetts law, and do not prohibit innocent or casual speech within the zone.
Second, the Ordinance, unlike the Massachusetts law, permits protesters and counselors to move through the buffer zone. This understanding has been confirmed by the City in a limiting interpretation.44 The City explains in its brief that before the December 2014 preliminary injunction hearing, “Ms. Bruni and the other plaintiffs apparently believed the Ordinance prohibited them from passing through the zone at all even if they re-*385framed from prohibited conduct while in the zone — for example, if they were standing on one side of the clinic’s doorway and wanted to engage someone approaching from the other side. However, that erroneous understanding has been clarified .45 To the extent this limitation gives Plaintiffs greater opportunity to physically intercept patients before they enter the zone or on their way out, it bears directly on whether the Ordinance burdens sidewalk counseling “substantially” more than necessary.
Statutory Reach. A key failing of the Massachusetts law was its overbreadth: while the record showed that congestion was only a problem at one Boston clinic on Saturday mornings, the law created permanent buffer zones at every single clinic throughout the state. “For a problem shown to arise only once a week in one city at one clinic, creating 35-foot buffer zones at every clinic across the Commonwealth is' hardly a narrowly tailored solution.”46 The Pittsburgh Ordinance, by contrast, only applies to clinics within one city. Moreover, following the District Court’s post-remand injunction, the City must clearly demarcate any buffer zone prior to its enforcement.47 The Complaint only identifies one such demarcated buffer zone, outside the downtown Planned Parenthood Clinic.48 And because the Ordinance only prohibits certain types of protest speech, it does not ban speech throughout the week like the Massachusetts law, but only at times when protest activity actually occurs. In contrast to the Massachusetts law, the Pittsburgh Ordinance appears tailored to address a particular problem in a particular location at particular times.
Accordingly, there are strong practical and doctrinal reasons to conclude that the City’s buffer zones are qualitatively different from — and burden significantly less speech than — the Massachusetts buffer zones in McCullen. There is correspondingly less reason to conclude that the mere possibility of less-intrusive alternatives requires a finding that the Ordinance burdens substantially more speech than necessary.
I agree with the majority, however, that it is not the Court’s role on a 12(b)(6) motion to supplant the well-pleaded allegations with its own speculation, or to question the Plaintiffs’ characterization of their experiences. The Ordinance may function in the ways I have described above; it may not. What Plaintiffs allege in the Complaint, however, is that the Ordinance “prohibits Plaintiffs and others from effectively reaching their intended audience”; that the Pittsburgh zones “make it more difficult [for the] Plaintiffs to engage in sidewalk counseling, prayer, advocacy, and other expressive activities”; and that the Ordinance “will cause conversations between the Plaintiffs and those entering or exiting the facilities to be far less frequent and far less successful.”49 These are plausible consequences of the buffer zone’s restrictions on sidewalk counseling activity, which, according to Plaintiffs, can only be undertaken “through close, caring, and personal conversations, and cannot be conveyed through protests.”50 And while Plaintiffs may be able to speak with women in the zone, there is no dispute that the *386Ordinance categorically prohibits leafleting within a fixed portion of a public forum.51
The Complaint also includes allegations suggesting that the Ordinance sweeps more broadly than necessary to meet the City’s interests. As in McCullen, the City’s use of a fixed buffer zone plausibly suggests that the City adopted the Ordinance because it would be easy to enforce, rather than because less intrusive measures could not serve its legitimate interests. Plaintiffs also claim that different laws targeted only at harassing or obstructive behavior, such as the ones discussed in McCullen, would burden less speech than the fixed buffer zones imposed by the Ordinance. And crucially, Plaintiffs allege that “no specific instances of obstructive conduct outside of hospitals or health care facilities in the City of Pittsburgh ... provide support for the law.”52
McCullen instructs us to be sensitive to context and to the practical effects of the Ordinance on Plaintiffs’ particular messaging strategy. The allegations in the Complaint, taken as true, plausibly establish that the Ordinance burdens substantially more speech than is necessary to achieve the City’s legitimate interests. It is up to a factfinder to determine whether the Ordinance in fact burdens “substantially” more speech than necessary (or, conversely, whether alternative measures would burden “substantially” less speech while still meeting the City’s interests). I disagree with the majority’s conclusion that the availability of unexamined, less-restrictive alternatives is sufficient, standing alone, to establish a constitutional violation. But I cannot conclude, on the basis of the allegations in the Complaint, that the Pittsburgh buffer zones operate so differently from the Massachusetts zones that Plaintiffs cannot advance past the pleading stage.
Accordingly, I concur in the judgment denying the City’s motion to dismiss the free speech claim.

. — U.S. -, 134 S.Ct. 2518, 189 L.Ed.2d 502 (2014).


. Id. at 2535 (internal quotation marks omitted).


. I agree with the majority's disposition of Plaintiffs' free press, overbreadth, and due process claims.


. McCullen, 134 S.Ct. at 2535 (quoting Ward v. Rock Against Racism, 491 U.S. 781, 799, 109 S.Ct. 2746, 105 L.Ed.2d 661 (1989)).


. Id. at 2535 (quoting Ward, 491 U.S. at 798, 109 S.Ct. 2746).


. Watchtower Bible & Tract Soc. of N.Y., Inc. v. Village of Stratton, 536 U.S. 150, 165, 122 S.Ct. 2080, 153 L.Ed.2d 205 (2002).


. McCullen, 134 S.Ct. at 2526.


. Id. at 2541 (emphasis added).


. Id. at 2538.


. Id. at 2537-38 (emphasis added).


. 512 U.S. 753, 114 S.Ct. 2516, 129 L.Ed.2d 593 (1994).


. 519 U.S. 357, 117 S.Ct. 855, 137 L.Ed.2d 1 (1997).


. 530 U.S. 703, 120 S.Ct. 2480, 147 L.Ed.2d 597 (2000).


. McCullen, 134 S.Ct. at 2537.


. Id. at 2537-39.


. Id. at 2539.


. 586 F.3d 263 (3d Cir. 2009).


. Maj. Op. 367, 371 (quoting McCullen, 134 S.Ct. at 2539.) As the majority acknowledges, the rule it announces today applies only to laws, like the buffer zone in McCullen, that place a “significant burden on speech.” Id. 367. The rule does not apply in the mine run *378of cases involving ordinary or de minimis time, place, and manner restrictions. Id. 372 n. 20.
An example may illustrate the distinction. Imagine that a beach town adopts a de min-imis time, place and manner restriction: no person may use an electronic sound-amplification device on the beach between the hours of 1:00 a.m. and 6:00 a.m. Under today’s decision, this law should be upheld simply because it hardly burdens any speech, and certainly does not burden more speech than necessary to achieve the government's interests. The town government need not prove either that it attempted or that it seriously considered and reasonably rejected less restrictive alternatives, such as a law saying no amplification devices between 2:00 a.m. and 5:00 a.m., or a law saying no amplification devices within 100 feet of a beachfront residence, or a law saying no amplifiers above 50 watts.


. Maj. Op. 369.


. Maj. Op. 370.


. Maj. Op. 357.


. Maj. Op. 372.


. McCullen, 134 S.Ct. at 2541 (emphasis added).


. Ward, 491 U.S. at 799, 109 S.Ct. 2746.


. See 44 Liquormart v. Rhode Island, 517 U.S. 484, 529, 116 S.Ct. 1495, 134 L.Ed.2d 711 (1996) ("The availability of less burdensome alternatives to reach the stated ■ goal signals that the fit between the legislature's *379ends and the means chosen to accomplish those ends may be too imprecise to withstand First Amendment scrutiny.” (O'Connor, J. concurring)).


. 134 S.Ct. at 2540. It also seems implausible that the Supreme Court would choose to announce a new, standalone First Amendment tailoring rule in the middle of a paragraph at the end of an opinion section devoted to rejecting a party's arguments.


. Note the fundamental oddity of today's rule, which essentially requires legislatures to "show us their work” and prove that they took certain considerations into account during the rulemaking process. We frequently assess speech statutes by asking what problem the statute was meant to solve and how well it does so in practice. And as the majority notes, we will sometimes review the legislative record when deference requires us to assess whether Congress acted reasonably, see Turner Broad. Sys. v. FCC, 520 U.S. 180, 195-96, 117 S.Ct. 1174, 137 L.Ed.2d 369 (1997), or when determining whether the government's justification for a regulation is purely speculative, see City of Renton v. Playtime Theatres, 475 U.S. 41, 50-52, 106 S.Ct. 925, 89 L.Ed.2d 29 (1986). But I am unaware of any First Amendment context in which we affirmatively require a legislative body to produce a record of its underlying decisionmak-ing processes, and then base our constitutional determination on whether the legislature crossed off each item on a prescribed factfind-ing checklist before it enacted the rule in question. Intermediate scrutiny requires us to defer to a legislature’s judgments, not dictate its rulemaking procedures. See Turner Broad. Sys., 520 U.S. at 218, 117 S.Ct. 1174 ("It is well established a regulation’s validity does not turn on a judge's agreement with the responsible decisionmaker concerning the most appropriate method for promoting significant government interests.”) (internal quotation omitted); City of Renton, 475 U.S. at 50-52, 106 S.Ct. 925 (cities enacting time, place, and manner regulations need not produce evidence specifically relating to the city's problems or needs and may instead rely on the experiences of other cities).
The novelty of this type of constitutional review raises a variety of practical questions, none of which are answered in the majority opinion. For starters: How can a government ever determine, prior to legislating, which alternatives it must "seriously consider”? What constitutes a “reasoned” rejection? When a government legislates to ad*380dress a new problem (i.e., in the absence of practical enforcement experience), what weight should courts give to predictive judgments about the drawbacks or benefits of a rejected proposal? How, if at all, does the "seriously considered/reasonably rejected” standard incorporate the Supreme Court’s instruction in Hill, 530 U.S. at 727, 120 S.Ct. 2480, that we must "accord a measure of deference” to the legislature's judgment regarding how best to accommodate competing interests? Can a government "reasonably reject” a viable alternative that would burden substantially less speech than the'chosen option?
The majority leaves these questions to future courts. In light of the novelty of the required inquiry and the fact that most (if not all) municipal time, place, and manner restrictions are not supported by the type of factual record today's, decision requires, it is worth reemphasizing that the majority's rule only applies to laws that place significant burdens on speech. In the vast majority of cases, litigants and District Courts need not consult legislative history or grapple with the questions raised here.


. See also Hill, 530 U.S. at 727, 120 S.Ct. 2480 (courts evaluating whether a speech restriction "is the best possible accommodation of the competing interests at stake” must "accord a measure of deference” to the legislature's judgment).


. See Ward, 491 U.S. at 797, 109 S.Ct. 2746 ("[Rjestrictions on the time, place, or manner of protected speech are not invalid 'simply because there is some imaginable alternative that might be less burdensome on speech.' ") (quoting United States v. Albertini, 472 U.S. 675, 689, 105 S.Ct. 2897, 86 L.Ed.2d 536 (1985)).


. Ward, 491 U.S. at 797, 109 S.Ct. 2746.


. McCullen, 134 S.Ct. at 2535 (quoting Ward, 491 U.S. at 798, 109 S.Ct. 2746).


. The inverse also holds true: if a law burdens substantially more speech than necessary to achieve the government's interests, it should be declared unconstitutional regardless of the government’s proffered justification.


. Maj. Op. 369-70.


. As explained in Section III, infra, the Pittsburgh buffer zone at issue here burdens far less speech than the Massachusetts zone in McCullen. Therefore, we cannot simply assume that the alternative measures discussed in the McCullen opinion would also burden substantially less speech than the Pittsburgh Ordinance.


. Bd. of Trs. of State Univ. of N.Y. v. Fox, 492 U.S. 469, 480, 109 S.Ct. 3028, 106 L.Ed.2d 388 (1989).


. McCullen, 134 S.Ct. at 2535 (emphasis added) (quoting Ward, 491 U.S. at 799, 109 S.Ct. 2746).


. Cf. McCullen, 134 S.Ct. at 2535 (the Massachusetts zones “carve out a significant portion of the adjacent public sidewalks’’); id. at 2541 (Massachusetts has taken "the extreme step of closing a substantial portion of a traditional public forum to all speakers”).


. Maj.Op. 368.


. Hill, 530 U.S. at 726-27, 120 S.Ct. 2480.


. McCullen, 134 S.Ct. at 2537.


. Brown, 586 F.3d at 281.


. Id. at 278 (citing Hill, 530 U.S. at 727-28, 120 S.Ct. 2480).


. The majority is therefore incorrect to characterize the Ordinance as a “blanket prohibition on Plaintiffs' speech in a historically-public forum.” Maj. Op. 371.


.See Brown, 586 F.3d at 274 ("When considering a facial challenge to a state law, 'a federal court must, of course, consider any limiting construction that a state court or enforcement agency has proffered.’ " (quoting Vill. of Hoffman Estates v. The Flipside, Hoffman Estates, Inc., 455 U.S. 489, 494 n. 5, 102 S.Ct. 1186, 71 L.Ed.2d 362 (1982))).


. City Br. 18.


. McCullen, 134 S.Ct. at 2539.


. App. 150a.


. App. 57a.


. App. 56a, 60a.


. App. 61a.


. The ability to leaflet was a key feature of the Colorado statute upheld in Hill and a crucial failing of the Massachusetts law struck down in McCullen. As Hill acknowledged and McCullen emphasized, "handing out leaflets in the advocacy of a politically controversial viewpoint is the essence of First Amendment expression; no form of speech is entitled to greater constitutional protection.” McCullen, 134 S.Ct. at 2536. A sidewalk counselor who stands in place offering leaflets for a patient to accept or reject does not seem like a serious impediment to patient access or public safety. That said, the Ordinance could conceivably be construed to permit leafleting in the buffer zone while still prohibiting counseling and other forms of importunate speech. The Ordinance only prohibits "congregating,” "patrolling,” "picketing,” and "demonstrating” within the zone. Silent leafleting does not fit cleanly into "picketing” or "demonstrating,” and clearly is not covered by "congregating" or "patrolling.” The Ordinance may be susceptible to a limiting construction in this regard.


. App. 56a.